Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
This office action has been issued in response to the applicant’s argument dated 07/01/2022.

Election/Restrictions
Applicant’s election in the reply filed on 05/18/2022 with traverse of species 5 (fig’s 18-24), and invention group I Claims 1-19, 21 and 22, in the reply filed 05/18/2022is acknowledged. 
Specification Objections
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The above are only examples of such informalities.  The Applicant is required to review the entire specification and correct all such informalities.

                                                       Reference of prior art 

Werner et al.  (US 20160144953, REMOTE-CONTROLLED PLATFORM SHAPED AIRCRAFT).
Wood.  (US 20170197703, MULTI-ROTOR UAV WITH COMPACT FOLDING ROTOR ARMS).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7, 15-17, 19 and 21  are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Werner.

Re claim 1    Referring to the figures and the Detailed Description, Werner discloses:
A multi-rotor rotorcraft (1), comprising: a fuselage (30); at least four rotor assemblies (¶ 0021) operatively supported by and spaced-around the fuselage (fig’s. 1 and 3), wherein each of the at least four rotor assemblies [[(14)]] defines a spin volume [[(24)]] and a spin diameter (fig. 1, each rotor assembly has a spin volume and a spin diameter); and at least one rotor guard [[(50)]] that is fixed relative to the fuselage (7), that borders the spin volume [[(24)]] of at least one of the at least four rotor assemblies (7), and that is configured to provide a visual indication of the spin volume [[(24)]] of the at least one of the at least four rotor assemblies (7 depicts the limitation), wherein the at least one rotor guard [[(50)]] comprises at least one combined rotor guard (7 is a combined rotor guard as seen in the fig’s) that at least partially borders the spin volume [[(24)]] of more than one of the at least four rotor assemblies (7 that at least partially borders the spin volume of more than one of the at least four rotor assemblies).  

Re claim 2    Referring to the figures and the Detailed Description, Werner discloses:
 The multi-rotor rotorcraft [[(10)]] of claim 1, wherein the at least four rotor assemblies [[(14)]] comprises six rotor assemblies (fig. 1, depicts six rotor assemblies); and wherein the at least one combined rotor guard [[(56)]] comprises two combined rotor guards [[(56)]], each bordering the spin volume [[(24)]] of three of the six rotor assemblies (see fig. below, item 7 depicts two combined rotor guards each bordering the spin volume of three of the six rotor assemblies).  

Re claim 4    Referring to the figures and the Detailed Description, Werner discloses:
The multi-rotor rotorcraft [[(10)]] of claim 1, wherein each of the at least one combined rotor guard [[(56)]] borders at least 50% of a circumferential perimeter of the spin volume [[(24)]] of an adjacent corresponding rotor assembly [[(14)]] (each of the at least one combined rotor guard borders at least 50% of a circumferential perimeter of the spin volume as suggested in the drawing).
  
Re claim 5    Referring to the figures and the Detailed Description, Werner discloses:
The multi-rotor rotorcraft [[(10)]] of claim 1, wherein a combined rotor guard [[(56)]] of the at least one combined rotor guard [[(56)]] borders a greater portion of a circumferential perimeter of an adjacent spin volume [[(24)]] than of a circumferential perimeter of another adjacent spin volume (combined rotor guards of any two rotor guards border a greater portion of a circumferential perimeter of an adjacent spin volume of the rotor assemblies corresponding to the two rotor guards than of a circumferential perimeter of another adjacent spin volume of the rotor assembly corresponding to the third rotor guard as suggested in the drawing).

Re claim 7    Referring to the figures and the Detailed Description, Werner discloses:
The multi-rotor rotorcraft [[(10)]] of claim 1, wherein the at least one combined rotor guard [[(56)]] comprises at least one segment [[(58)]] that is non-parallel to a plane that is perpendicular to a spin axis of an adjacent one of the at least four rotor assemblies (see fig. below).  

Re claim 15    Referring to the figures and the Detailed Description, Werner discloses:
The multi-rotor rotorcraft [[(10)]] of claim 1, further comprising a pair of aerodynamic structures [[(40)]] extending from opposing lateral sides of the fuselage [[(12)]], wherein at least one rotor assembly [[(14)]] of the at least four rotor assemblies [[(14)]] is supported by each of the pair of aerodynamic structures (Werner see fig. below, third pair).  

Re claim 16    Referring to the figures and the Detailed Description, Werner discloses:
The multi-rotor rotorcraft [[(10)]] of claim 15, wherein the at least four rotor assemblies [[(14)]] comprise: a first pair [[(20)]] of rotor assemblies [[(14)]] positioned on opposing lateral sides of the fuselage [[(12)]]; a second pair [[(34)]] of rotor assemblies [[(14)]] positioned on the opposing lateral sides of the fuselage [[(12)]]; and a third pair [[(38)]] of rotor assemblies [[(14)]] positioned on the opposing lateral sides of the fuselage [[(12)]]; and wherein each of the third pair [[(38)]] of rotor assemblies [[(14)]] is supported by one of the pair of aerodynamic structures (Werner see fig. below, third pair).  

Re claim 17    Referring to the figures and the Detailed Description, Werner discloses:
The multi-rotor rotorcraft [[(10)]] of claim 16, wherein the third pair [[(38)]] of rotor assemblies [[(14)]] is positioned between the first pair [[(34)]] of rotor assemblies [[(14)]] and the second pair [[(38)]] of rotor assemblies (Werner see fig. below, third pair).  

Re claim 19    Referring to the figures and the Detailed Description, Werner discloses: A method [[(200)]] of assembling a multi-rotor rotorcraft [[(10)]], the method comprising: operatively coupling [[(202)]] at least four rotor assemblies [[(14)]] to a fuselage [[(12)]]; and operatively mounting [[(212)]] at least one combined rotor guard [[(56)]] that at least partially borders spin volumes [[(24)]] of more than one of the at least four rotor assemblies [[(14)]] and that is fixed relative to the fuselage, wherein the at least one combined rotor guard [[(56)]] is configured to provide a visual indication of the spin volumes [[(24)]].  
(Claim 19 is similar in scope to Claim 1; therefore, Claim 19 is rejected under the same rationale as Claim 1).

Re claim 21    Referring to the figures and the Detailed Description, Werner discloses:
A method of enhancing operation of a multi-rotor vehicle [[(10)]], the method comprising: utilizing at least two combined rotor guards [[(56)]], wherein each combined rotor guard [[(56)]] borders spin volumes [[(24)]] of more than one rotor assembly (Werner see fig. below depicts the limitation), wherein each combined rotor guard is fixed relative to a fuselage of the multi-rotor vehicle, and wherein the at least two combined rotor guards [[(56)]] collectively border at least 50% of circumferential perimeters of spin volumes [[(24)]] of all rotor assemblies [[(14)]] of the multi-rotor vehicle (Werner see fig. below depicts the limitation).  

	Claim(s) 11-14 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Werner and further in view of Wood.

Re claim 11    Referring to the figures and the Detailed Description, Werner discloses:
The multi-rotor rotorcraft [[(10)]] of claim 1, wherein the at least four rotor assemblies [[(14)]] comprise a first pair [[(20)]] of rotor assemblies positioned on opposing lateral sides of the fuselage (see fig. below); wherein the multi-rotor rotorcraft [[(10)]] further comprises a first pair [[(30)]] of elongate support arms [[(32)]], each interconnecting a respective one of the first pair [[(20)]] of rotor assemblies [[(14)]] to the fuselage (fig. 3, items 11 of the first pair); and 
However Werner fails to teach as disclosed by Wood:  each elongate support arm [[(32)]] of the first pair [[(30)]] of elongate support arms [[(32)]] extends along a respective curved path between the fuselage [[(12)]] and the respective one of the first pair [[(20)]] of rotor assemblies (106.3, 106.4).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Wood teachings of each elongate support arm [[(32)]] of the first pair [[(30)]] of elongate support arms [[(32)]] extends along a respective curved path between the fuselage [[(12)]] and the respective one of the first pair [[(20)]] of rotor assemblies into the Werner to strengthen each elongate support arm for longer life.

Re claim 12    Referring to the figures and the Detailed Description, Werner, as modified above, discloses: The multi-rotor rotorcraft [[(10)]] of claim 11, wherein, when viewed from above, each respective curved path is concave away from the fuselage (Wood 106.3, 106.4).  

Re claim 13    Referring to the figures and the Detailed Description, Werner, as modified above, discloses:  The multi-rotor rotorcraft [[(10)]] of claim 11, wherein the at least four rotor assemblies [[(14)]] further comprise a second pair [[(34)]] of rotor assemblies [[(14)]] positioned on the opposing lateral sides of the fuselage (Werner see fig. below); wherein the multi-rotor rotorcraft [[(10)]] further comprises a second pair [[(36)]] of elongate support arms [[(32)]], each interconnecting a respective one of the second pair [[(34)]] of rotor assemblies [[(14)]] to the fuselage (Werner see fig. below); and wherein each elongate support arm [[(32)]] of the second pair [[(36)]] of elongate support arms [[(32)]] extends along a respective curved path between the fuselage [[(12)]] and the respective one of the second pair [[(34)]] of rotor assemblies (Wood 106.1, 106.6).  

Re claim 14    Referring to the figures and the Detailed Description, Werner, as modified above, discloses: The multi-rotor rotorcraft [[(10)]] of claim 13, wherein, when viewed from above, each respective curved path is concave away from the fuselage (Wood 106.3, 106.4. 106.1, 106.6).  

 	Re claim 18    Referring to the figures and the Detailed Description, Werner fails to teach as disclosed by Wood:   The multi-rotor rotorcraft [[(10)]] of claim 1, wherein each rotor assembly [[(14)]] of the at least four rotor assemblies [[(14)]] comprises a pair of co-axial rotors (Wood ¶ 0065).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Wood teachings of each rotor assembly [[(14)]] of the at least four rotor assemblies [[(14)]] comprises a pair of co-axial rotors into the Werner to increase the generated thrust.  
Claim(s) 3, 6 and 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Werner.

Re claim 3    Referring to the figures and the Detailed Description, Werner discloses:
The multi-rotor rotorcraft [[(10)]] of claim 2, Page 4 -AMENDMENT AND RESPONSE TO OFFICE ACTION; App. No. 16/428,668wherein the six rotor assemblies [[(14)]] comprise: a first pair [[(20)]] of rotor assemblies [[(14)]] positioned on opposing lateral sides of the fuselage [[(12)]]; a second pair [[(34)]] of rotor assemblies [[(14)]] positioned on the opposing lateral sides of the fuselage [[(12)]]; and a third pair [[(38)]] of rotor assemblies [[(14)]] positioned on the opposing lateral sides of the fuselage [[(12)]] between the first pair [[(20)]] and the second pair [[(34)]]; and wherein each of the two combined rotor guards borders more than 50% of circumferential perimeters of the spin volumes of respective rotor assemblies of the first pair and the second pair and less than 50% of a circumferential perimeter of the spin volume of the third pair (see fig. below, the figure depicts the limitations above).  
    PNG
    media_image1.png
    678
    803
    media_image1.png
    Greyscale

	As an alternative rejection of the percentages, However Werner discloses the claimed invention except for each of the two combined rotor guards borders more than 50% of circumferential perimeters of the spin volumes of respective rotor assemblies of the first pair and the second pair and less than 50% of a circumferential perimeter of the spin volume of the third pair.  It would have been an obvious matter of design choice to include each of the two combined rotor guards borders more than 50% of circumferential perimeters of the spin volumes of respective rotor assemblies of the first pair and the second pair and less than 50% of a circumferential perimeter of the spin volume of the third pair  to reduce the size and weight of the multi-rotor rotorcraft, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Re claim 6    Referring to the figures and the Detailed Description, Werner discloses:
The multi-rotor rotorcraft [[(10)]] of claim 1, wherein a combined rotor guard of the at least one combined rotor guard borders more than 50% of a circumferential Page 5 -AMENDMENT AND RESPONSE TO OFFICE ACTION; App. No. 16/428,668perimeter of one adjacent spin volume and borders less than 50% of a circumferential perimeter of another adjacent spin volume (see fig. above, the figure depicts the limitations above).  

	As an alternative rejection of the percentages, However Werner discloses the claimed invention except for wherein a combined rotor guard of the at least one combined rotor guard borders more than 50% of a circumferential Page 5 -AMENDMENT AND RESPONSE TO OFFICE ACTION; App. No. 16/428,668perimeter of one adjacent spin volume and borders less than 50% of a circumferential perimeter of another adjacent spin volume.  It would have been an obvious matter of design choice to include wherein a combined rotor guard of the at least one combined rotor guard borders more than 50% of a circumferential Page 5 -AMENDMENT AND RESPONSE TO OFFICE ACTION; App. No. 16/428,668perimeter of one adjacent spin volume and borders less than 50% of a circumferential perimeter of another adjacent spin volume to reduce the size and the weight of the multi-rotor rotorcraft , since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Re claim 22    Referring to the figures and the Detailed Description, Werner discloses:
The method of claim 21(see fig. above), wherein the fuselage [[(12)]] comprises an internal compartment (38) and an access door Page 9 -AMENDMENT AND RESPONSE TO OFFICE ACTION; App. No. 16/428,668[[(18)]] that provides selective access to the internal compartment (38 inherently requires a door to access the internal compartment), 
	However Werner discloses the claimed invention except for the internal compartment has a volume of at least 0.5 cubic meters.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the internal compartment has a volume of at least 0.5 cubic meters to provide a sufficient cargo space, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Allowable Subject Matter 
       Claims 8-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record including the disclosures above neither anticipates nor renders obvious the above recited combination. 
       As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP ~ 707.07(a).

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/            Primary Examiner, Art Unit 3642